Ingraham, J. (dissenting):
I concur with Mr. Justice McLaughlin and I also think that the defendants were released by the payment to Carley of. the sum of . $1,048.54- which, was received in full of all claims, demands and causes of action, of every name and nature, “ that I may have against said firm, or any member thereof, and particularly of - and from any.claim, demand and cause of action that I may have against said firm growing out of any stock transactions which I have heretofore had with it, especially those represented by the several accounts kept in the names of Earlé Carley, Earle Carley Special, Earle Carley Short Account, and Earle Carley Ho. 2; hereby ratifying and confirming all acts heretofore done by said firm in respect -to the closing of the said several accounts with them and the sale and disposition of'the vario us securities by'them for the aforesaid several .accounts.”
The evidence is undisputed that Carley was conducting a speculation through the defendants’- firm; that -he had divided this speculation into several accounts; that he went to one of the defendants and said that he wanted to open another account as a trustee account; that the defendants refused to open a trustee account, and Carley told the defendants that he did not care what they called it$ *671. that defendants understood that it was not his account, but another man’s account, but did not tell him whose account it was, he finally agreeing to designate it as No. 2 account, whereupon Carley ordered certain stocks to be purchased for this No. 2 account, and subsequently directed 100 shares of stock purchased for that account transferred to the special account. In opening this No. 2 account Carley- delivered to the defendants a check drawn by the plaintiff to the order of Carley for $2,500. On the same day Carley received from the defendants the following receipt:
“ November 21st, 1900.
“Received from E. E. Carley Special No. 2 eje check of Twenty-five'hundred dollars. ’
“(Stamped) RAYMOND, PYNCHON & COMPANY
“ (Signed) Paket.”
Carley testified that he sent this receipt to the plaintiff, but on its face it shows that it was a receipt for an account opened in the name of Carley and not for the plaintiff. It subsequently appeared that in consequence of the depreciation of the value of the stock the accounts of Carley as a whole were not supported by a sufficient margin. . The defendants, on notice to Carley, sold out all of the stocks carried for him, upon which there was a balance of $1,048.54 due to Carley, and on December 31, 1900, this money was paid to Carley, Carley executing the release before mentioned.
Assuming that these defendants knew that Carley was carrying these stocks for another person, Carley was the authorized agent of that person to open and manage the account. He could' have ordered the stocks sold, and he could have ratified the sale when made; and he was authorized to receive whatever money was due ' from the account when finally closed. By accepting the balance due on the accounts opened by him he ratified the sale of the stock by the defendants, and accepted the amount paid him as the correct amount due from the defendants to him, and, I think, released the defendants from any obligation to Carley or to the plaintiff on account of this speculation.
The judgment should be reversed and a new trial ordered.
• Judgment modified as directed in opinion, and as modified affirmed, without costs. Settle order on notice.